This appellant was found guilty in the Recorder's Court of the City of Mobile of violating Section 139 of the Mobile City Ordinances, pertaining to the sale of alcoholic beverages without a license first obtained from the Alcoholic Beverage Control Board of the State of Alabama as required by Chapter One, Title 29, Code of Alabama 1940.
From his conviction in the Recorder's Court the appellant appealed to the Circuit Court of Mobile County where he was again adjudged guilty. From his conviction in the Circuit Court appellant has appealed to this court.
No assignment of error appear in the record here filed.
Proceedings for violations of misdemeanor ordinances are quasi criminal, and on appeal are subject to rules governing civil appeals. Therefore, in the absence of an assignment of errors in such cases no question is presented to this court for review. Jackson v. City of Mobile, Ala.App.,30 So.2d 40; Gentle v. City of Huntsville, 26 Ala. App. 374,60 So. 273. See also 15 Alabama Dig., Municipal Corporations, 642(1), for numerous other cases.
Affirmed.